Citation Nr: 0514131	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  03-17 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a left hip disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The appellant had active duty from November 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection for the above- 
listed left hip disability, with assignment of a 10 percent 
disability rating.  The appellant testified before the 
undersigned at a February 2005 Travel Board hearing, 
conducted at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required on his part.


REMAND

The appellant seeks an increased initial disability rating, 
greater than 10 percent, for a left hip disability.  The 
record reflects that service connection was granted for the 
disorder by rating decision dated in April 2003.  Although a 
VA-provided joints examination was afforded the appellant in 
March 2003 with a view towards establishing service 
connection for a left hip disability, specific inquiry has 
not been undertaken to ascertain the severity of the 
disorder, and the medical treatment records currently on file 
are not sufficient for the Board to render a fully-informed 
decision.

The claim will therefore be remanded for the conduct of a VA 
joints examination, to ascertain the severity of the service-
connected left hip disability.



Accordingly, this case is REMANDED for the following:

1.  The RO should make arrangements 
with the appropriate VA medical 
facility for the appellant to be 
afforded an examination to determine 
the severity of his service-connected 
left hip disability.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should 
be accomplished.  The claims file 
must be made available to and 
reviewed by the examiner.  The 
examiner must conduct range of motion 
studies on the left hip, to 
specifically include flexion, 
extension, adduction, abduction and 
rotation.  The examiner should be 
asked to determine whether the left 
hip exhibits weakened movement, 
excess fatigability, or 
incoordination attributable to the 
service-connected disability and, if 
feasible, these determinations should 
be expressed in terms of the degree 
of additional range of motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should be asked to express 
an opinion on whether pain could 
significantly limit functional 
ability during flare-ups or when the 
left hip is used repeatedly.  It 
should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due 
to pain on use or during flare-ups.

2.  Following completion of the 
development requested hereinabove, 
the RO should readjudicate the issue 
on appeal.  If any benefit sought on 
appeal remains denied, the veteran 
and his representative should be 
provided with a supplemental 
statement of the case (SSOC).  The 
SSOC must contain notice of all 
relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.

3. Thereafter, the case should be 
returned to the Board for the purpose 
of appellate disposition, if in 
order.  The Board intimates no 
opinion as to the ultimate outcome of 
this case.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes); 
see M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




